DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on August 11, 2022 has been entered.
The amendment of claims 1, 3-12, and 14-22 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed August 11, 2022, with respect to the pending claims, have been fully considered but they are not persuasive.
Applicant’s Representative submits that Yang Fig. 2C, 77C displays the cross hairs on the segmented binary bladder image rather than on the ultrasound image.
The examiner respectfully disagrees. Yang ¶0084 states “an initial bladder view screenshot 77C may appear in which target icon 79A shows a central bladder region appearing within the cross hairs” (emphasis added). Yang Fig. 2C, 77C shows that a crosshair is superimposed on top of the initial screenshot of the bladder ultrasound scan. Applicant’s Representative further cites 0160 of Yang and submits that the targeting image is more of a binary image. The examiner notes that Yang ¶0160 is related to Fig. 29 and not Fig. 2C.

Applicant’s representative further submits that the amended claims are patent-eligible because the claims recite “superimposing/superimpose an indicator comprising a graphical symbol … in the ultrasound image.” 
The examiner respectfully disagrees. The amended limitation do not add any practical application to the abstract idea because a person can simply draw/insert a symbol by hand. However, the examiner notes that the amended limitations of claims 3 and 9 incorporate practical applications because claim 3 recites using a statistical model that is trained using ultrasound images. In addition, claim 9 recites that the processed ultrasound images with graphical annotations are used for guiding an ultrasound device.

Claim Rejections - 35 USC § 101
Claims 1-2, 4-8, 10-13, 15-19, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea of mental activity of determining a location (e.g., using human eyes to examine an ultrasound image) and displaying an indicator (e.g., using a pen/pencil to draw an annotation). This judicial exception is not integrated into a practical application because the claims recite mental activity that can be performed by a person and merely uses a generic processing circuitry to perform the processes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1 and 12 recite a method and an apparatus for receiving an ultrasound image, determining a specific point on an anatomical structure and displaying an indicator for the determined location. The claims do not recite any additional elements that are significantly more than an abstract idea of human mental activity because a person, e.g., an examining physician or radiologist, can receive an ultrasound image, identify a location for an anatomical structure by using his/her eyes, and draw or insert an annotation, e.g., circle, box, etc., using a pen or pencil. Claim 12 merely adds a generic processor/processing circuitry to perform the method.
The dependent claims also do not add any additional elements that are significantly more than the judicial exception.
Claims 2 and 13 recite that the detected structure is a bladder. A trained physician or radiologist can determining the location of a bladder by using his/her eyes and brain.
Claims 4 and 15 recite using a mask that is transparent or opaque depending on the value. The claims recite merely adjusting display values. This act can be achieved by a person by manipulating a UI. In another example, a person can perform transparent-to-opaque adjustment by using shading methods using different pressure (e.g., using a pencil on a paper, lightly shaded pencil mark will be semi-transparent).
Claims 5 and 16 recite using a display indicator with an open hole. Similar to claims 4 and 15, a person can draw a symbol with an open hole.
Claims 6 and 17 recite superimposing the symbol. A person can draw a symbol on top of another drawing/image, e.g., ultrasound image. 
Claims 7 and 18 recite displaying a symbol using a smartphone or tablet. The claims merely recite generic computer components.
Claims 8 and 19 recite displaying a vertical line. Similar to claims 1 and 12, a person can draw a vertical line from one edge to another using a ruler.
Claims 10 and 21 recite displaying a second indicator to indicate how close the indicator is to a vertical line. A person can draw in a line, measure the distance using a ruler, and add the distance by writing.
Claim 22 recites using a handheld device. The claim merely recites using a generic device.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites using an ultrasound-on-a-chip device, however, the original disclosure does not recite any features related to an ultrasound-on-a-chip. For the purpose of further examination, claim 11 has been interpreted as using a hand-held ultrasound device (similar to claim 22).

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 6, 8-9, 11-14, 17, 19-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yang et al. (US 2009/0264757 A1), hereinafter referred to as Yang.
Regarding claims 1 and 12, Yang teaches a method and an apparatus, comprising:
processing circuitry (Yang ¶0074: “The system also includes a processor”):
receiving an ultrasound image (Yang Fig. 1 & ¶0065: “During the data collection process initiated by DCD, a pulsed ultrasound field is transmitted into the body, and the back-scattered ‘echoes’ are detected as a one-dimensional (1-D) voltage trace, which is also referred to as a RF line. After envelope detection, a set of 1-D data samples is interpolated to form a two-dimensional (2-D) or 3-D ultrasound image”);
automatically determining a location of a centroid of an anatomical structure depicted in the ultrasound image (Yang ¶0070: “the determination of positional and/or angular changes relative to a known position that is proximate to an anatomical region of interest in the patient”; Yang ¶0081: “The number and location of the internal scan lines emanating from the transceivers 10A-10E may thus be distributed within the scan cone 30 at different positional coordinates as required to sufficiently visualize structures or images within a region of interest (ROI) in a patient”; Yang ¶0089: “After the front and back walls are found, a line passing through the center of the bladder is determined in the following process block Find Centroid 142”; Yang ¶0106: “Formulations relating to Find Centroid 100 are based on coordinate geometries described in equations 7 and 8 utilizing coordinate conversions”; Yang Fig. 2C: the centroid of the structure of interest is shown on the display with a crosshair); and
superimposing an indicator comprising a graphical symbol on the ultrasound image at the location of the centroid of the anatomical structure depicted in the ultrasound image (Yang ¶0084: “In the display 76 is screenshot 76 having a targeting icon 79A with cross hairs centered in a cross sectional depiction of a bladder region.”; Yang Fig. 2C: the display shows arrow indicators as well as a crosshair superimposed on the structure of interest, with the crosshair origin indicating the centroid, see 77C; also see Yang Fig. 17: arrow indicators are displayed for the uterus and bladder regions; Yang Fig. 41: shows a gray arrow indicating a structure of interest before and after thresholding).

Regarding claims 2 and 13, Yang teaches the method and apparatus of claims 1 and 12, wherein the anatomical structure comprises a bladder (Yang Abstract: “The neural network algorithms, refined for detection of the bladder and to ascertain the presence or absence of a uterus, is optimally applied to better segment and thus confer the capability to optimize measurement of bladder geometry, area, and volumes”).

Regarding claim 3 and 14, Yang teaches the method and apparatus of claims 1 and 12, wherein automatically determining the location of the centroid of the anatomical structure depicted in the ultrasound image comprises using a statistical model trained from a plurality of training ultrasound images and information about pixels in the training ultrasound images corresponding to respective centroids of anatomical structures in the training ultrasound images (Yang Abstract discussed above – teaches using neural network algorithms; Yang ¶0116: “Neural Network algorithm 224 (NNA 224) is parametric and is used to determine the statistical likelihood that a give scan line passing through a bladder or cavity appearing region does pass through a bladder or cavity. Its weights are all the parameters which are calculated by pre-training. This training is to describe how a classifier learns to make correct classification using preclassified results and corresponding features, which include harmonic ratio at one important feature”; Yang ¶0118: “The Neural Network Algorithm 224 combines harmonic features with B-mode image properties. The method is basically a pre-trained 5 by 5 by 1 Neural Network with different features as inputs and a single grading [0-1] as output”).

Regarding claims 6 and 17, Yang teaches the method and apparatus of claims 1 and 12, wherein receiving, automatically determining and superimposing are performed on a processing device in operative communication with an ultrasound device, and wherein receiving the ultrasound image comprises receiving the ultrasound image from the ultrasound device (Yang Abstract: “Systems, methods and ultrasound transceivers”; Yang Fig. 2C-3; Yang ¶0085: “Transceivers 10A/B/C may be in wireless communication with computer 52 in sub-system 60A, in wired signal communication in sub-system 10B, in wireless communication with computer 52 via receiving cradle 50 in sub-system 10C, or in wired communication with computer 52 via receiving cradle 50 in sub-system 10D”).

Regarding claims 8 and 19, Yang teaches the method and apparatus of claims 1 and 12, wherein superimposing the indicator on the anatomical structure on the ultrasound image comprises displaying a vertical line extending from one edge of the anatomical structure, through the centroid of the anatomical structure, and to another edge of the anatomical structure (Yang Figs. 1-2; Yang ¶0108: “To find the plane closest to the centroid, calculate the lengths for the perpendicular to the projection of the centroid on each plane, and take the plane with the shortest of these lengths”; Yang ¶0114: “The C-scan geometry is shown in FIG. 2B above and presents a substantially square ultrasound plane substantially perpendicular to the longitudinal projection the scan cone 41. The C-Scan presents a cross-section view of the ultrasound at a particular depth”).

Regarding claims 9 and 20, Yang teaches the method and apparatus of claims 1 and 12, when receiving the ultrasound image comprises receiving the ultrasound image at a processing device from an ultrasound device, wherein the processing device is in operative communication with the ultrasound device (Yang Figs. 2C-3); and
wherein the method further comprises, at the processing device, superimposing a vertical line on the ultrasound image, the vertical line positioned halfway across a horizontal dimension of the ultrasound image, wherein a distance between the indicator and the vertical line indicates a degree of centeredness of the anatomical structure in the ultrasound image for guiding movement of the ultrasound device in capturing a subsequent ultrasound image  (Yang Fig. 2C: see 77C – the crosshair is in the center of the region of interest and indicates a centroid, described in Yang ¶0084: “In the display 76 is screenshot 76 having a targeting icon 79A with cross hairs centered in a cross sectional depiction of a bladder region … A targeting icon screenshot 77B with a plurality of directional arrows may appear and flash to guide the user to move the transceiver 10C to center the bladder … The targeting icon screenshot 77B similarly guides the user to place the transceiver 10D to center the bladder or other organ of interest as the directional indicator panel 22 depicted in FIG. 1A above”; Yang ¶0109: “The FixInitialWalls 104 step starts with processing block 106 for correcting the ‘center line’ in terms of where the ‘center line’ is defined as the line on that plane with the maximum gradient difference between front wall and back wall”; Yang ¶0124: “After finding the minimum point, the back wall location is then determined using the decision criteria shown in the box and then the front wall location is determined. As a final step, to accept the front wall and the back wall candidate the total energy between front wall and the back wall should be less than a threshold value”).

Regarding claims 11 and 22, Yang teaches the method and apparatus of claims 1 and 12, further comprising capturing the ultrasound image from a handheld ultrasound device comprising an ultrasound-on-a-chip device (Yang Fig. 2C: the ultrasound device 10D is handheld).

Claim Rejections - 35 USC § 103
Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2009/0264757 A1), in view of Urabe et al. (US 2017/0164924 A1), hereinafter referred to as Yang and Urabe, respectively.
Regarding claims 7 and 18, Yang teaches the method and apparatus of claims 1 and 12, wherein superimposing the indicator on the anatomical structure on the ultrasound image comprises displaying the indicator and the ultrasound image simultaneously on a display device, wherein the device is further configured to operatively communicate with an ultrasound device and receive the ultrasound image from the ultrasound device (Yang Figs. 2C-3 & ¶0085 discussed above).
However, Yang does not appear to explicitly teach that the device is a smartphone or tablet. 
Pertaining to the same field of endeavor, Urabe teaches using the ultrasound image diagnostic apparatus with a tablet PC (Urabe ¶0143).
Yang and Urabe are considered to be analogous art because they are directed to ultrasound imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for bladder detection using harmonic imaging (as taught by Yang) to use a smartphone or tablet (as taught by Urabe) because the combination allows the user to carry a PC (Urabe ¶0143).

Allowable Subject Matter
Claims 4, 5, 10, 15, 16, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 15, the prior art of record teaches the method and apparatus of claims 1 and 12, but does not appear to teach or suggest superimposing a mask indicating an area of the anatomical structure transparently on the ultrasound image, wherein the mask comprises a transparency value between fully transparent and fully opaque such that densities of at least a subset of pixels corresponding to the anatomical structure are viewable through the mask.
Regarding claims 5 and 16, the prior art of record teaches the method and apparatus of claims 1 and 12, but does not appear to teach or suggest that the indicator comprises an open symbol having an outline, the outline defining an opening therein, and wherein superimposing the indicator on the ultrasound image comprises superimposing the indicator transparently the location of the centroid of the anatomical structure depicted in the ultrasound image such that densities of a subset of plurality of pixels corresponding to the anatomical structure in the ultrasound image are viewable through the opening of the open symbol.

Regarding claims 10 and 21, the prior art of record teaches the method and apparatus of claims 1 and 12, but does not appear to teach or suggest further displaying a second indicator, in addition to a first indicator, indicating a closeness in distance between the location of the centroid on the anatomical structure and a vertical line positioned halfway across a horizontal dimension of the ultrasound image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667